199 F.2d 152
UNITED STATES of America ex rel. Mario BROSICH, Relator-Appellant,v.Edward J. SHAUGHNESSY, District Director of Immigration and Naturalization, etc., et al., Respondent-Appellees.
No. 106.
Docket 22516.
United States Court of Appeals Second Circuit.
Argued October 17, 1952.
Decided October 17, 1952.

Appeal from an order of the United States District Court for the Southern District of New York; David N. Edelstein, Judge.
Charles L. Cusumano, New York City, for relator-appellant.
Myles J. Lane, U. S. Atty., for Southern District of New York, New York City (William J. Sexton, Asst. U. S. Atty., New York City, of counsel), for respondents-appellees.
Before AUGUSTUS N. HAND, CHASE and CLARK, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.